Exhibit SIGNATURES Pursuant to the requirements of Section 13 or 15 (d) of the Securities Exchange Act of 1934, the registrant has duly caused this Annual Report on Form 10-K to be signed on its behalf by the undersigned, thereunto duly authorized. LINEAR TECHNOLOGY CORPORATION (Registrant) By: /s/ Lothar Maier Lothar Maier Chief Executive Officer August 14, 2009 POWER OF ATTORNEY Know all persons by these presents, that each person whose signature appears below constitutes and appoints Lothar Maier and Paul Coghlan, jointly and severally, his attorneys-in-fact, each with the power of substitution, for him in any and all capacities, to sign any amendments to this Annual Report on Form 10-K, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, hereby ratifying and confirming all that each of said attorneys-in-fact, or his substitute or substitutes, may do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ Lothar Maier /s/ Paul Coghlan Lothar Maier Paul Coghlan Chief Executive Officer (Principal Vice President of Finance and Chief Executive Officer) Financial Officer (Principal Financial August 14, 2009 Officer and Principal Accounting Officer) August 14, 2009 /s/ Robert H. Swanson, Jr. /s/ Thomas S. Volpe Robert H. Swanson, Jr. Thomas S. Volpe Executive Chairman of the Board Director August 14, 2009 August 14, 2009 /s/ David S. Lee /s/ Richard M. Moley David S. Lee Richard M. Moley Director Director August 14, 2009 August 14, 2009 56
